Citation Nr: 1128778	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  06-39 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for additional disability resulting from coronary artery bypass graft and heart valve replacement, for accrued benefits purposes.

2.  Entitlement to Dependency and Indemnity Compensation (DIC), under the provisions of 38 U.S.C.A. § 1151, for the death of the Veteran, claimed to have been caused by VA medical and surgical treatment in September 2004.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, her son, and her daughter-in-law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1957.  The Veteran died in March 2005.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Because the appellant had a pending claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 at the time of his death, and the appellant has pursued a claim of entitlement to benefits under 38 U.S.C.A. § 1151 based on the death of the appellant, the issues have been characterized as noted above.

In April 2007, the appellant testified during a hearing before a Decision Review Officer at the RO; a transcript of that hearing is of record.

In July 2009, the appellant testified before the undersigned.  A transcript of the hearing is associated with the claims file.  While the appellant submitted additional evidence during that hearing, she also submitted a signed waiver of RO review of that evidence.


FINDINGS OF FACT

1.  The Veteran's claim for compensation under 38 U.S.C.A. § 1151 for additional disability resulting from coronary artery bypass graft and heart valve replacement was pending at the time of his death.

2.  The Veteran died on March [redacted], 2005, in a VA hospital.  The cause of death was respiratory arrest, due to, or as a consequent of, chronic obstructive pulmonary disease, due to, or as a consequent of, coronary artery disease.

3.  Any additional disability resulting from coronary artery bypass graft and heart valve replacement is not proximately due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in its September 2004 surgery or the care given thereafter, and is not the result of an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to accrued benefits based on entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from coronary artery bypass graft and heart valve replacement.  38 U.S.C.A. § 1114(l), 1151, 5103(a), 5103A, 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.351(b)(3), 3.352(a), 3.361, 3.1000, 17.32 (2010).

2.  The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 for the death of the Veteran have not been met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a June 2005 letter provided the appellant with notice informing her of how to substantiate a claim for accrued benefits, as well as what information and evidence VA would provide and what information and evidence she was responsible for providing.  While she was not provided with notice consistent with the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as regards disability ratings and effective dates, in this case, the appellant's claim is being denied.  As no disability rating or effective date will be assigned, the absence of this notice is harmless error.

Next, VA has a duty to assist the appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  VA treatment records have been obtained.  Furthermore, a VA opinion was obtained in August 2005 and an independent medical opinion was obtained in March 2011.  The outside medical examiner reviewed the claims file, detailed the pertinent facts, provided statistics relevant to the appellant's claim, and provided conclusions based upon this evidence.  As such, the March 2011 opinion is adequate.

Furthermore, in considering a claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is considered.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records are considered as being constructively in the claims file at the date of death although they may not physically be in there until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.  Here, all pertinent VA records identified by the Veteran or the appellant have been obtained.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's written and oral statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Applicable Laws and Regulations

The appellant contends she is entitled to accrued benefits for the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from coronary artery bypass graft and heart valve replacement, which was pending at the time of his death.  She also contends that she is entitled to DIC benefits because the Veteran's death was a result of care he received during that procedure and thereafter at two VA hospitals.  Both of the appellant's claims rest on the analysis of whether the Veteran's additional disability or death was caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault in the medical care he received from the VA under 38 U.S.C.A. § 1151.

An accrued benefits claim arises after a veteran has died.  Although a veteran's claim does not survive his death, see Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain individuals may be entitled to accrued benefits under certain conditions.  Among requirements for accrued benefits are that a claim must be filed within the year after the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this case, the appellant's claim for accrued benefits was received within one year of the Veteran's death.

Applicable law provides that an individual entitled to accrued benefits may be paid periodic monetary benefits to which a veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The United States Court of Appeals for the Federal Circuit has made it clear that, in order to support a claim for accrued benefits, a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).  Here, at the time of his death, the Veteran had a claim pending for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals following surgery in a VA facility for heart valve replacement and coronary artery bypass graft.

An accrued benefits claim is, under the law, derivative of, and separate from, the Veteran's claims.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the Veteran would have been bound had he survived to have his claims finally decided.

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151.

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361.

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1).

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

Under certain circumstances, DIC shall be awarded for a qualifying death of a veteran in the same manner as if such death were service connected.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361.

In order to prevail in her DIC claim, much like in her claim for additional disability for accrued benefits, the appellant would need to show that the hospital care, medical or surgical treatment provided by the VA hospitals from September 2004 to March 2005, caused the additional disability or death, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32.





III.  Background and Analysis

Prior to his death, the Veteran contended that he incurred deep infection at the surgical site requiring additional surgery with skin grafts.

The appellant contends that, while the Veteran was able to walk, talk, feed himself, and breathe prior to his surgery, following the procedure, he could not do any of those things.  She understood that there were complications associated with every surgery, but she believed that it was highly unusual for all of them to occur.  She believed that if he had been properly nourished and hydrated, his body would have had a better chance of fighting the infections and other complications after his surgery.

The September 1, 2004 VA outpatient treatment record reflects informed consent was obtained and the Veteran was warned of risks including, but not limited to, "loss of life, loss of limb, stroke and bleeding infection."

On September 2, 2004, the Veteran underwent triple bypass heart surgery with aortic valve replacement.  The coronary artery bypass grafts included a saphenous vein graft to the left anterior descending coronary artery, a saphenous vein graft to the obtuse marginal and saphenous vein graft to the acute marginal branch of the right coronary artery.  The day following surgery, the Veteran was noted to have tamponade physiology and underwent urgent mediastinal reexploration, which revealed a moderate clot compressing the right ventricle but no surgical bleeding.  On September 5, 2004, the VA records note the Veteran had a complicated medical course with episodes of bradycardia and tachycardia and required multiple blood transfusions.  By September 9, 2004, VA records reflect the Veteran had atrial fibrillation.  The course of treatment was described as complicated because the prior mediastinal hemorrhage precluded further operation.  Another attempt of cardioversion adding digoxin was not ideal, as the physician noted there was renal insufficiency, and digoxin could interact with amiodarone.  The physician also explained that anticoagulation could not be used because it had an associated five percent risk of embolic event following cardioversion; however, a similar embolic event risk remained if atrial fibrillation continued without anticoagulation.  The physician favored continued attempts at rate control using amiodarone until it was safe to try anticoagulants.  
      
By September 13, 2004, a computed tomography scan (CT scan) of the chest was ordered to rule out mediastinal infection.  The September 13, 2004, CT scan reflected a 6-centimeter by 2.2-centimeter by 2.5-centimeter in transverse diameter air fluid level in the subcutaneous tissues anterior to the median sternotomy which was probably seroma; however, an abscess could not be ruled out.  There were also small pneumomediastinum and large bilateral subcutaneous emphysema.  There were bilateral pleural effusions, greater on the left and compressive atelectasis in the lower lobe, greater on the right.  Interstitial edema was also visualized.  Tracheotomy was performed on September 14, 2004, without prior informed consent as the Veteran was sedated and intubated.  On September 16, 2004, a blood culture returned positive for elevated white blood cells and multiple febrile episodes.  The physician also indicated the blood grew yeast which was classified as Candida tropicalis and was noted to be susceptible to fluconazole.  On September 21, 2004, the results of a September 13, 2004, blood culture returned over 100,000 colonies of resistant Stenotrophomonas maltophilia.  The Veteran was treated with medication.  On September 23, 2004, after informed consent, a chest tube was placed.  
      
By October 2, 2004, the physicians noted the Veteran had failed to wean from the ventilator and had a fever of 102.5 of unclear origin.  Records dated on October 4, 2004, reflect the Veteran again underwent surgery for sternal dehiscence.  The physician reported that full debridement with flap closure was needed.  Subsequent records dated on that same day described new complications of sternal dehiscence and probable mediastinitis along with malnutrition.  An October 5, 2004, attempt to place a peripherally inserted central catheter (PICC) line revealed both arms were edematous and the Veteran was not a candidate for a PICC line.  On October 6, 2004, the Veteran's wife provided informed consent to perform urgent sternal debridement.  An indication of sepsis resulted in a central venous line being placed without direct informal consent on October 7, 2004.  
      
On October 17, 2004, consent was obtained for the placement of a percutaneous endoscopic gastrostomy tube (PEG) due to long term nutritional needs.  Attempted surgery on October 18, 2004, revealed ileus, so the insertion of the PEG tube was delayed.  The surgery for PEG placement was rescheduled for October 29, 2004; however, the Veteran had a urinary tract infection and high white blood count, so the surgery was again delayed until the infection resolved.  A November 1, 2004, record reflects that a blood culture taken on October 28, 2004, returned positive for methicillin-resistant staphylococcus aureus (MRSA).  By November 3, 2004, the physicians also noted extended-spectrum b-lactamases (ESBL).  Another central venous line, triple lumen, was placed on November 10, 2004, due to uncertain intravascular volume and hemodynamic instability.  The PEG tube was successfully placed on November 17, 2004.  On November 26, 2004, the VA records indicate the Veteran had respiratory compromise, and the diagnosis was questionable pneumonia.  
      
The Veteran was ultimately discharged from the Pittsburgh VA Medical Center on December 6, 2004.  This discharge summary noted the following diagnoses: status post 3 valve coronary artery bypass graft and aortic valve replacement; sepsis; cardiac tamponade; atrial fibrillation with rapid ventricular response; prolonged ventilator weaning; mediastinitis, status post exploration and sternal pectoral flap closure; status post tracheostomy; status post PEG; adrenal insufficiency; chronic obstructive pulmonary disease (COPD); inferior wall myocardial infarct; hypertension; coronary artery disease; hyperlipidemia; depression; diabetes mellitus; intensive care unit delirium; and iron deficiency anemia.  

The Veteran was transferred to the Clarksburg, West Virginia VA Medical Center on December 6, 2004.  On December 12, 2004, the records reflect the Veteran was bleeding from the tracheostomy tube.  Possible causes included trauma from the suction catheter, alveolar hemorrhage or development of tracheal-innominate fistula herald bleed. The prognosis was poor.  A December 30, 2004, record reflects the G-tube site was ulcerated with some discharge.  No gross cellulitis was noted; however, the Veteran was observed for signs of infection.  By January 23, 2005, the Veteran developed hospital acquired pneumonia and was treated with Cipro.  He also presented with recurring respiratory failure and was placed back on the ventilator.  A February 1, 2005, CT scan of the chest reflects findings suspicious for development of a partial left apical pneumothorax.  On February 16, 2005, the physician noted the tracheostomy that was inserted in Pittsburgh was leaky.  The tracheostomy was switched to a #6 tube, and the physician explained he could not replace the #8 Shiley Trach due to granulation tissue around the stoma site.  On February 24, 2005, the Veteran was noted to be on and off the ventilator and had a low gastrointestinal bleed.  On February 27, 2005, the diagnoses were chronic respiratory failure status post Trach and PEG tube.  Other current issues included heme positive stools with stable hemoglobin/hematocrit and COPD with respiratory failure.  
      
By March 8, 2005, the Veteran was noted to have gastrointestinal bleeding.  On March 15, 2004, the Veteran underwent an esophagogastroduodenoscopy (EGD) for the preoperative diagnosis of gastrointestinal bleed.  No inflammation or bleeding was found.  Another episode of gastrointestinal bleeding was noted on March 20, 2005, and required a transfusion.  Additionally a PEG tube displacement was noted on March 22, 2005.  The April 5, 2005 discharge summary from Clarksburg, West Virginia VA Medical Center noted the Veteran died on March [redacted], 2005.  The admitting diagnoses included klebsiella pneumonia; urinary tract infection; prolonged hospitalization; status post coronary artery bypass graft with 3 vessel bioprosthetic aortic valve replacement; wound dehiscence; cardiac tamponade; atrial fibrillation and severe COPD.  The summary indicated the Veteran was admitted to the medical intensive care unit, received supplemental oxygen through the trachea collar, tube feedings with nutritional support, and intravenous antibiotics.  Throughout hospitalization, the Veteran showed no meaningful recovery and became less responsive and more dependent upon noninvasive positive pressure ventilation.  The condition deteriorated in spite of transfusions, EGD and colonoscopy and attempt at bilevel positive airway pressure (BiPAP) weaning.  After discussion with the family, on March 29, 2005, the tube feedings and BiPAP were stopped, and the Veteran was placed on supplemental oxygen.  He was found unresponsive without heart rate or respiration on March [redacted], 2005.  An autopsy was requested; however, VA declined to perform it.

The death certificate lists the direct cause of death as respiratory arrest, due to, or as a consequence of, chronic obstructive pulmonary disease, due to, or as a consequence of, coronary artery disease.

The claims file was sent for review by a VA examiner in August 2005.  The examiner indicated that prior to the Veteran's death he alleged medical malpractice after the heart valve replacement and triple bypass.  The examiner summarized the major medical findings from June 2004 until the Veteran's death and explained that the Veteran suffered from several postoperative complications (tamponade, atrial fibrillation, and infection).  The examiner opined that all of those were possible complications of a coronary artery bypass graft (CABG) and did not indicate there was carelessness, negligence, lack of proper skill, error in judgment or instance of fault.  The examiner related that tamponade occurred in 4-5 percent of patients after CABG, atrial fibrillation occurred in 15-40 percent of patients after CABG and up to 60 percent of patients following CABG with valve replacement.  Mediastinitis and infection occur in 0.9-1.5 percent of patients and the risk increased with obesity, underlying COPD, diabetes and prior cardiac surgery.  Therefore, the examiner concluded there were no postoperative complications that were caused by carelessness, negligence, lack of proper skill, error in judgment or other instance of fault.  

As there were still unanswered questions, the claims file was again sent for a Pittsburgh, Pennsylvania VA examiner to review in September 2007; however, the examiner declined to provide an opinion as it would be a conflict of interest since a portion of the Veteran's care had been provided by that facility. 
      
During the RO and Board hearings, the appellant and her family also alleged there was negligence in the care provided to the Veteran.  The Veteran's family explained that the nursing notes reflected several unresolved issues concerning the Veteran's care.  A review of the nursing notes from the Pittsburgh, Pennsylvania VA Medical Center from September 2004 until December 2004 reflect the Veteran's "fall risk," "infection risk," "alteration in respiratory status" and "injury potential," among other issues, were continuously noted as "not resolved."

In February 2011, the Board requested an independent medical opinion with regard to the appellant's claim.

In a March 2011 response, the independent medical examiner indicated that he had reviewed the case regarding the Veteran's coronary artery bypass graft procedure, followed by multiple complications and death.  The Veteran presented for coronary artery bypass surgery and aortic valve replacement on September 2, 2004, where informed consent was obtained for a second time.  The informed consent states that the Veteran understood and accepted risks of surgery, including but not limited to loss of life, loss of limb, stroke, bleeding, and infection.  Aortic valve replacement with bypass of the left anterior descending, obtuse, marginal, acute marginal arteries was performed with saphenous vein grafts.  

The Veteran was transferred to the post-operative care unit on low dose dobutamine.  He developed cardiac tamponade the following day and required surgical exploration and removal of a clot compressing the right ventricle.  He was maintained on epinephrine and dobutamine as well as diuretic therapy at that point.  He was noted to be in atrial fibrillation on September 6, 2004 and underwent cardioversion.  Electrolytes were corrected and pressors weaned.  Tube feedings were begun on September 9, 2004, and the Veteran developed atrial fibrillation again.  Amiodarone was started, as the Veteran was not a suitable candidate for sotolol, flecaninide, diltiazem, or tikosin.  At this point, the white blood cell count was normal.  

The Veteran was scheduled for tracheostomy due to difficulty weaning from the ventilator and was given Vancomycin and Levofloxacin.  He was followed by the cardiology service.  His white blood cell count was high, and he was given Piperacillin/tazobactam IV.  Yeast grew in one blood culture and amphotercin B was given for a course.  Cultures were repeated, and the infectious disease service was consulted and followed the patient.  A chest tube was placed after informed consent for an effusion and difficulty weaning from the ventilator.  The fungal culture grew Candida, and he was treated with fluconazole.  He developed a fever after therapy was completed and was recultured from his blood, urine, and sputum.  Ventilator weaning trials with CPAP were continued.  On October 4, 2004, his sternal wound was noted to be open.  The plastic surgery team was consulted and planned for debridement.  Informed consent was obtained on October 6, 2004.  The sternal wound was closed on November 12, 2004.  He had a percutaneous feeding tube placed and remained on tube feeds for adequate nutrition.  Ventilator weaning was unsuccessful, and he was transferred to the VA.  He died on March [redacted], 2005.

The outside medical examination concluded that the Veteran had a complicated post-operative course after coronary artery bypass and aortic valve replacement surgery.  The mortality rated in Pennsylvania from combined valve and bypass surgery was 7.47 percent in 2005, the first year that valve surgeries were reported.  Bypass surgery mortality was less than 2 percent in 2004 (bypass alone without valve surgery).  Mortality for those patients with a hospital-acquired infection was 11.4 percent.  Infection rates following bypass surgery were 3.29 percent in the United States national healthcare safety network.  Based on the procedures performed and the Veteran's underlying risk factors, his outcome was not due to negligence, carelessness, or lack of property skill or therapy.  The complications of atrial fibrillation, anemia, tamponade, bradycardia, tachycardia, and pleural effusion were well-described after open heart surgery, and the complications of respiratory failure and prolonged ventilatory support may be expected with underlying lung disease such as chronic obstruction pulmonary disease.  The "not resolved" risks were underlying risks which are associated with this type of surgical procedure and did not represent carelessness or neglect on the part of the VAMC.

The August 2005 VA physician's opinion and the March 2011 outside medical opinion  are entitled to substantial probative weight because both medical providers gave a thorough explanation of the reasons for their conclusions based on a detailed and accurate discussion of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, they indicated both that additional disability did not result from VA carelessness, negligence, lack of proper skill, error in judgment or fault and that additional disability was not the result of an event not recently foreseeable, i.e., that these would have been reasonably foreseeable complications of cardiac bypass surgery.  The independent medical opinion specifically indicated that all of the complications suffered by the Veteran were well-described after open heart surgery, and the respiratory complications may be expected with underlying lung disease, such as chronic obstructive pulmonary disease.

The only other opinion on this question is that of the Veteran and the appellant.  The appellant pointed out that the Veteran was able to walk, talk, breathe, and feed himself prior to his surgery.  Afterwards, he could do none of these things.  During the RO and Board hearings, the appellant and her family alleged negligence in the Veteran's care, both during the surgery and afterwards.  The appellant noted that the Veteran's medical records showed many unresolved issues.  She had also asserted that he had been improperly fed and hydrated, which led him to be less able to recover.

The appellant is competent to testify as to her observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  A layperson is also competent to testify to some medical matters.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

While the appellant and her family allege some negligence in the Veteran's VA surgery and aftercare, the specific and reasoned opinions by the VA examiner and the outside medical examiner that VA fault in the September 2004 surgery did not cause the Veteran's complications would outweigh this more general and cursory conclusion, whether by the appellant or a health care professional.

Finally, the appellant would also be entitled to compensation under 38 U.S.C.A. § 1151, for accrued benefits purposes, if VA furnished the cardiac surgery without the Veteran's informed consent.  However, a September 1, 2004 VA treatment note indicates that the Veteran gave his informed consent for the cardiac procedure.

For the foregoing reasons, the preponderance of the evidence is against the appellant's claims.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability resulting from coronary artery bypass graft and heart valve replacement, for accrued benefits purposes, is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 for the death of the Veteran claimed to have been caused by VA medical and surgical treatment in September 2004, is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


